Title: From Benjamin Franklin to Charles Lee, 19 February 1776
From: Franklin, Benjamin
To: Lee, Charles


Dear Sir,
Philada Febry. 19, 1776.
I rejoice that you are going to Canada. I hope the Gout will not have the courage to follow you into that severe Climate. I believe you will have the Number of Men you wish for: I am told there will be 2,000 more: but there are always Deficiencies.
The Bearer, Mr. Paine, has requested a Line of Introduction to you, which I give the more willingly, as I know his sentiments are not very different from yours. He is the reputed, and I think the real Author of Common Sense, a Pamphlet that has made great Impression here. I do not enlarge, both because he waits, and because I hope for the pleasure of conferring with you face to face in Canada. I will only add, that we are assured here on the part of France, that the Troops sent to the W. Indies, have no inimical views to us or our Cause. It is thought they intend a War without a previous Declaration. God prosper all your Undertakings, and return you with Health, Honour and Happiness. Yours most affectionately
B Franklin

Martinico and Cape Francois, by the last Advices, are now fortifying with immense Diligence and great Expence.
To The Honble General Lee at New York.

